  Case 1:21-cv-00178-LPS Document 3 Filed 03/02/21 Page 1 of 1 PageID #: 16


                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF DELAWARE
 MARC WATERMAN,                                   :
                                                  :   Case No. 1:21-cv-00178-LPS
                        Plaintiff,                :
                                                  :
        v.                                        :
                                                  :
 PRGX GLOBAL, INC., RONALD E.                     :
 STEWART, KEVIN F. COSTELLO,                      :
 MATTHEW A. DRAPKIN, WILLIAM F.                   :
 KIMBLE, MYLLE H. MANGUM,                         :
 GREGORY J. OWENS, JOSEPH E.                      :
 WHITTERS, PLUTO ACQUISITIONCO                    :
 INC., and PLUTO MERGER SUB INC.,                 :
                                                  :
                        Defendants.               :

                 PLAINTIFF’S NOTICE OF VOLUNTARY DISMISSAL

       PLEASE TAKE NOTICE that, pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i),

plaintiff hereby voluntarily dismisses the above-captioned action (the “Action”). Defendants have

filed neither an answer nor a motion for summary judgment in the Action.

 Dated: March 2, 2021                                 RIGRODSKY LAW, P.A.

                                               By: /s/ Gina M. Serra
                                                   Seth D. Rigrodsky (#3147)
                                                   Gina M. Serra (#5387)
                                                   Herbert W. Mondros (#3308)
 OF COUNSEL:                                       300 Delaware Avenue, Suite 210
                                                   Wilmington, DE 19801
 GRABAR LAW OFFICE                                 Telephone: (302) 295-5310
 Joshua H. Grabar                                  Facsimile: (302) 654-7530
 One Liberty Place                                 Email: sdr@rl-legal.com
 1650 Market Street, Suite 3600                    Email: gms@rl-legal.com
 Philadelphia, PA 19103                            Email: hwm@rl-legal.com
 Telephone: (267) 507-6085
 Email: jgrabar@grabarlaw.com                         Attorneys for Plaintiff
